                Case 5:18-cr-00339-CJC Document 83 Filed 07/08/20 Page 1 of 7 Page ID #:723
                                        United States District Court
                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR 18-00339-CJC

Defendant         Lee David Hansen                                          Social Security No. 8           5    7     6

akas: None                                                                  (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         07     08    2020


 COUNSEL                                                                Rebecca Abel, DFPD
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      Distribution of Child Pornography in violation of 18 U.S.C. § 2252A(a)(2)(A), 18 U.S.C. § 2252A(b)(1)
                      as charged in Count 1 of the Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that pursuant to the Sentencing Reform Act of 1984, the
                      defendant, Lee David Hansen, be committed on Count 1 of the Indictment to the custody of the Bureau
                      of Prisons to be imprisoned for a term of NINETY (90) MONTHS.

The special assessment of $5,000 pursuant to 18 U.S.C. § 3014 is waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay.

It is ordered that the defendant shall pay restitution pursuant to 18 U.S.C. § 2259. Pursuant to 18 U.S.C. § 3664(d)(5), a
final determination of the victim's losses will be ordered at a deferred restitution hearing after such information
becomes available. An amended judgment will be entered after such determination.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of LIFE under the
following terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and General Order 20-04, including the conditions of probation and supervised release
                 set forth in Section III of General Order 20-04, excluding Condition 14 in Section I of that Order.


CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 7
                Case 5:18-cr-00339-CJC Document 83 Filed 07/08/20 Page 2 of 7 Page ID #:724

USA vs.     Lee David Hansen                                       Docket No.:   EDCR 18-00339-CJC

              2. During the period of community supervision, the defendant shall pay the special assessment in
                 accordance with this judgment's orders pertaining to such payment.

              3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

              4. The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
                 financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
                 inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-
                 ordered financial obligation.

              5. The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as
                 defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices
                 or media, email accounts, social media accounts, cloud storage accoutns, office, or other areas under the
                 defendant’s control, to a search conducted by a United States Probation Officer or law enforcement
                 officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
                 occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant
                 to this condition will be conducted at any time, with or without a warrant and in a reasonable manner
                 upon reasonable suspicion that the defendant has violated a condition of his supervision and that the
                 areas to be searched contain evidence of this violation, and by any Probation Officer in the lawful
                 discharge of the officer’s supervision function.

              6. The defendant shall possess and use only those computers and computer-related devices, screen
                 usernames, passwords, email accounts, and internet service providers (ISPs) that have been disclosed to
                 the Probation Officer upon commencement of supervision. Any changes or additions are to be disclosed
                 to the Probation Officer prior to the first use. Computers and computer-related devices include personal
                 computers, personal data assistants (PDAs), internet appliances, electronic games, cellular telephones,
                 and digital storage media, as well as their peripheral equipment, that can access, or can be modified to
                 access, the internet, electronic bulletin boards, and other computers.

              7. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
                 subject to search and seizure. This shall not apply to items used at the employment's site, which are
                 maintained and monitored by the employer.

              8. The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
                 defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per
                 month per device connected to the internet.

              9. The defendant shall participate in mental health treatment, which may include evaluation and
                 counseling, until discharged from the program by the treatment provider, with the approval of the
                 Probation Officer.

              10. The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous
                  mental health evaluations or reports, to the treatment provider. The treatment provider may provide
                  information (excluding the Presentence report), to State or local social service agencies (such as the
                  State of California, Department of Social Service), for the purpose of the client's rehabilitation.

              11. Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
                  registration current, in each jurisdiction where he resides, where he is an employee, and where he is a
                  student, to the extent the registration procedures have been established in each jurisdiction. When

CR-104 (docx 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 7
                Case 5:18-cr-00339-CJC Document 83 Filed 07/08/20 Page 3 of 7 Page ID #:725

USA vs.     Lee David Hansen                                            Docket No.:   EDCR 18-00339-CJC

                      registering for the first time, the defendant shall also register in the jurisdiction in which the conviction
                      occurred if different from jurisdiction of residence. The defendant shall provide proof of registration to
                      the Probation Officer within 48 hours of registration.

              12. The defendant shall not reside within direct view of school yards, parks, public swimming pools,
                  playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the
                  age of 18. Defendant’s residence shall be approved by the Probation Officer, and any change in
                  residence must be pre-approved by the Probation Officer. Defendant shall submit the address of the
                  proposed residence to the Probation Officer at least ten days prior to any scheduled move.

              13. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
                  treatment program, or any combination thereof as approved and directed by the Probation Officer. The
                  defendant shall abide by all rules, requirements, and conditions of such program, including submission
                  to risk assessment evaluations and physiological testing, such as polygraph and Abel testing. The Court
                  authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
                  evaluations or reports, to the treatment provider. The treatment provider may provide information
                  (excluding the Presentence report), to State or local social service agencies (such as the State of
                  California, Department of Social Service), for the purpose of the client's rehabilitation.

              14. As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological
                  counseling or psychiatric treatment, or a sex offender treatment program, or any combination thereof to
                  the aftercare contractor during the period of community supervision. The defendant shall provide
                  payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to
                  pay, no payment shall be required.

              15. The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
                  drawings, videos, or video games, depicting and/or describing child pornography, as defined in 18
                  U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). This
                  condition does not prohibit the defendant from possessing materials solely because they are necessary
                  to, and used for, a collateral attack, nor does it prohibit him from possessing materials prepared and used
                  for the purposes of his Court-mandated sex offender treatment, when the defendant's treatment provider
                  or the probation officer has approved of his possession of the material in advance.

              16. The defendant shall not own, use or have access to the services of any commercial mail-receiving
                  agency, nor shall open or maintain a post office box, without the prior written approval of the Probation
                  Officer.

              17. The defendant shall not contact the victim(s), or, by any means, including in person, by mail or
                  electronic means, or via third parties. Further, the defendant shall remain at least 100 yards from the
                  victim(s) at all times. If any contact occurs, the defendant shall immediately leave the area of contact
                  and report the contact to the Probation Officer.

              18. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming
                  pools, playgrounds, youth centers, video arcade facilities, or other places primarily used by persons
                  under the age of 18.

              19. The defendant shall not associate or have verbal, written, telephonic, or electronic communication with
                  any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor;
                  and (b) on the condition that the defendant notify said parent or legal guardian of his conviction in the

CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 3 of 7
                Case 5:18-cr-00339-CJC Document 83 Filed 07/08/20 Page 4 of 7 Page ID #:726

USA vs.     Lee David Hansen                                           Docket No.:   EDCR 18-00339-CJC

                      instant offense/prior offense. This provision does not encompass persons under the age of 18, such as
                      waiters, cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary
                      and usual commercial services.

              20. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a
                  business or organization that causes him to regularly contact persons under the age of 18.

              21. The defendant's employment shall be approved by the Probation Officer, and any change in employment
                  must be pre-approved by the Probation Officer. The defendant shall submit the name and address of the
                  proposed employer to the Probation Officer at least ten (10) days prior to any scheduled change.

              22. The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
                  drawings, videos, or video games, depicting or describing child erotica, defined as a person under the
                  age of 18 years, in partial or complete state of nudity, in exotic or sexually provocative poses, viewed
                  for the purpose of sexual arousal.

              23. The defendant shall not possess or view any materials such as videos, magazines, photographs,
                  computer images or other matter that depict "actual sexually explicit conduct" involving adults as
                  defined by 18 USC 2257(h)(1).

              24. Upon release from custody the defendant shall submit to a psycho-sexual evaluation approved and
                  directed by the Probation Officer. The offender shall abide by all rules, requirements, and conditions, of
                  such an assessment, including submission to risk assessment evaluation, and physiological testing, such
                  as polygraph, and Abel testing, to determine if the offender is a risk for sexual re-offending, in need of
                  additional conditions of supervision and sex offender specific treatment.

              25. The defendant shall participate in an evaluation by a trained professional, approved by the Probation
                  Office, to assess the defendant's risk to the community as a sex offender. The evaluation may include
                  physiological testing, such as polygraph and Abel testing. The Court authorizes the Probation Officer to
                  disclose the Presentence Report, and any previous mental health evaluations or reports, to the evaluation
                  provider.

              26. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the sex offender
                  risk evaluation to the aftercare contractor during the period of community supervision. The defendant
                  shall provide payment and proof of payment as directed by the Probation Officer. If the defendant has
                  no ability to pay, no payment shall be required.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

The Court strongly recommends that the defendant be housed at the Terminal Island facility or the Phoenix facility to
facilitate visitation with family, friends, and loved ones.

On government’s motion, all remaining counts dismissed.

The Court advised the defendant of his right to appeal.




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 4 of 7
                Case 5:18-cr-00339-CJC Document 83 Filed 07/08/20 Page 5 of 7 Page ID #:727

USA vs.     Lee David Hansen                                                          Docket No.:     EDCR 18-00339-CJC

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           July 8, 2020
           Date                                                         Cormac J. Carney, U. S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                        Clerk, U.S. District Court




           July 8, 2020                                          By     /s/ G. Garcia
           Filed Date                                                   Deputy Clerk



The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local              9.     The defendant must not knowingly associate with any persons
     crime;                                                                             engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal                   any person convicted of a felony unless granted permission to do so
     judicial district of residence within 72 hours of imposition of a                  by the probation officer. This condition will not apply to intimate
     sentence of probation or release from imprisonment, unless                         family members, unless the court has completed an individualized
     otherwise directed by the probation officer;                                       review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by                 protection of the community or rehabilitation;
     the court or probation officer;                                             10.    The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district                       not purchase, possess, use, distribute, or administer any narcotic or
     without first receiving the permission of the court or probation                   other controlled substance, or any paraphernalia related to such
     officer;                                                                           substances, except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the probation         11.    The defendant must notify the probation officer within 72 hours of
     officer, unless legitimately asserting his or her Fifth Amendment                  being arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;                12.    For felony cases, the defendant must not possess a firearm,
6.   The defendant must reside at a location approved by the probation                  ammunition, destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before       13.    The defendant must not act or enter into any agreement with a law
     any anticipated change or within 72 hours of an unanticipated                      enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant’s residence;                    permission of the court;
7.   The defendant must permit the probation officer to contact him or           14.    As directed by the probation officer, the defendant must notify
     her at any time at home or elsewhere and must permit confiscation                  specific persons and organizations of specific risks posed by the
     of any contraband prohibited by law or the terms of supervision                    defendant to those persons and organizations and must permit the
     and observed in plain view by the probation officer;                               probation officer to confirm the defendant’s compliance with such
8.   The defendant must work at a lawful occupation unless excused by                   requirement and to make such notifications;
     the probation officer for schooling, training, or other acceptable          15.    The defendant must follow the instructions of the probation officer
     reasons and must notify the probation officer at least ten days                    to implement the orders of the court, afford adequate deterrence
     before any change in employment or within 72 hours of an                           from criminal conduct, protect the public from further crimes of the
     unanticipated change;                                                              defendant; and provide the defendant with needed educational or
                                                                                        vocational training, medical care, or other correctional treatment in
                                                                                        the most effective manner.




CR-104 (docx 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 5 of 7
                Case 5:18-cr-00339-CJC Document 83 Filed 07/08/20 Page 6 of 7 Page ID #:728

USA vs.     Lee David Hansen                                                     Docket No.:     EDCR 18-00339-CJC


 X The defendant must also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be
subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18
U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

          CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, must be disclosed to the Probation Officer upon request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 6 of 7
                Case 5:18-cr-00339-CJC Document 83 Filed 07/08/20 Page 7 of 7 Page ID #:729

USA vs.     Lee David Hansen                                                   Docket No.:        EDCR 18-00339-CJC


                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
